Cochran, J.,
delivered the opinion of this Court.
We understand it to be finally settled, that a factor, who receives goods on consignment, without any limit as to *142time, mode, or rate of sale, and makes advances or incurs liabilities on account of the goods consigned, thereby acquires a special property in them, and a right to sell, according to the usual course of his duty, so much thereof as may he necessary to reimburse such advances or meet such liabilities ; and further, that the consignor has no right, by any order given after the advances have been made or liabilities incurred, to control this right of sale, except so far as relates to the surplus of the goods not necessary for the reimbursement of such advances or liabilities, unless he stands ready, and offers to reimburse the advances or liabilities. Brown vs. McGran. 14 Peters, 479.
The consignments in this case were general ; the appellees having received, and made their advances on them, without any instructions from the consignors in regard to the selling prices, time, or mode of sale. The letter of the 10th of December 1861, fixing limits below which the goods were not to be sold, was written long after the appellees received the consignments and made the advances, and there 'is nothing in the record to show that the consignors offered or tendered themselves ready to reimburse the advances, either at the time or after this letter was written ; nor do the appellees appear to have assented to, or agreed with them, to comply with the instructions it contained. Under these circumstances, the limit put on the goods by the consignors was not of a character to affect in any degree the then existing right of the appellees to sell according to the usual course in such cases ; and, in that particular it is admitted that they acted in good faith, and obtained the best market price for the goods sold. We find nothing in the communications from the appellees to the appellant, nor in his reply to them to relieve the case from the operation of the rule stated. That of the former was a simple request for the views or wishes of the latter in *143regard to the unsold goods, and Ms reply, contained in the letter to Mr. Dobbin, instead of requiring them to regard the limits prescribed in the December letter from Ripka & Co., clearly authorized such a variance or disregard of them as would enable the appellees to sell the goods. The clear inference from all the correspondence offered in evidence, is that the appellees were to sell the goods in the exercise of a sound discretion, and as there is no pretence that they did not make the best possible disposition of them, we think there was no error in rejecting the appellant’s prayer, nor in granting the first and second of the appellees.
(Decided March 2nd, 1866.)

Judgment affirmed.